 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDandRetail,Wholesale and DepartmentStoreUnion,AFL -CIO,.Petitioner.CaseNo. 6-RC-1763.August 9,1956.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil E. Narick, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this,case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties are in basic agreement as to the appropriateness, forbargaining purposes, of a plantwide unit of employees, including plantclerical employees and working. foremen, but excluding ,office clericalemployees, watchmen, the nurse, and part-time, temporary, seasonal,and vacation-time employees.,However, the Petitioner would excludeand the Employer would include the following categories of employees :12 warehouse buyers; 2 merchandise managers; the traffic managerand the assistant' traffic manager; 2 floor foremen; and the generalforeman.The Employer's employees are not currently representedby any labor organization.'The Employer is a, Pennsylvania,corporation engaged in the opera-tion of a chain of retail stores, with its _principal.office and warehouselocated in McKeesport, Pennsylvania.Employees at this warehouseare the only employees of the,Employer involved in ,this proceeding.A general manager has, overall supervision of the warehouse, andis aided by two assistants, the, operations manager and the personnelmanager.The warehouse itself consists of three floors, the bottomfloor or basement being used for production and shipping, the groundfloor being used for production and receiving, and the top floor beingoccupied by offices. - ' The primarypurpose of,the,warehouse is to receiveand stock merchandise for reshipment to the Employer's retail stores.The Petitioner con'te'nds that; the warehouse buyers' should be ex-cluded because their int'er'ests ' are 'different from those bf the 'other1 All the above 'disputed employees are salaried .However, the Employer's sole, criteriafor differentiating between salaried and hourly paid.employees is, length of service, and,except for time off with pay', all salaried and hourly, paid employees receive the samebenefits.116 NLRB No. 76. G. C. MURPHY'COMPANY''' '547employees in the requested unit.The record shows that the ware-house buyers 'work -under' the direction 'of- the :merchandise ,managersin the basement, or first floor, of the warehouse.Their dutiesconsistof keeping inventories of stock on hand in.the warehouse and in order-ing replacements for such stock from the home office from lists suppliedby the home office.Their title, therefore, is a misnomer,-as they do notactually purchase merchandise.-These employees are promoted fromproduction departments, work in the productionareaof thewarehouse,and do not direct the work of other employees.Neither do theypossess any of the other statutory indicia of supervisors.We find,therefore, that the warehouse buyers are not supervisors, but -rather,that they are plant clerical employees.Accordingly, we find that theyhave sufficient community of interest with the other employees soughtto warrant their -inclusion in the unit?The merchandise managers direct the work of the warehouse buyersin securing information and preparing reports to ,be sent to the homeoffice, and coordinate the work of these employees.The merchandisemanagers are responsible only to the general manager of the ware-house and to the home office merchandise buyer.They are located inthe main office on the third floor, of the warehouse, and, although theyspend perhaps 25 percent of their time in production departments,they perform no manual labor.Although the merchandise managersdo not have the authority to hire and discharge, they do have authorityto make work assignments to the warehouse buyers. and to disciplinethese employes, and they are members of a committee which anmially^eviews-the wages of all employees and recommends raises and promo-tions: -Accordingly, we i find that the, merchandise managers are su-pervisors, and we shall exclude -them from the unit.'The traffic manager is responsible directly to the general managerof the warehouse.He determines the routing of shipments subjectceived in' the warehouse and on goods that are shipped from the ware-tonnage handled by different carriers, and maintains records pertain-ing to coverages, shortages, and damages. ' He spends 35'percent of histime in the.production departments.The traffic manager has no au-thority to hire, discharge; or effectively recomnieiid such action, nordoes he have the authority, to lay off, or recall employees or, to handlegrievances.While he does direct the work of the assistant trafficmanager, it is the type of direction customarily exercised .by experi-enced employees over those, who are less skilled.We find 'that the2WesternElectric Company,Incorporated,100 NLRB 420.Cf.American BroadcastingCompany,107 NLRB 74.''Safe Harbor Water Power Corporation,109,NLRB 1365.Cf.American Litho foldCorporation,107 NLRB 1061. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrafficmanager is not a supervisor as defined in the Act, and that hehas sufficientcommunity of interestwith the restof the warehouseemployees to warranthis inclusionin the unit.'The assistant traffic manager was promoted from the shipping de-partment.He is located in the main office on the third floor of thewarehouse where he works under the immediate direction of thetraffic manager, but spends approximately 35 percent of his time inthe production departments.The duties of the assistant traffic man-ager areprimarily clerical in nature.We find that lie is a plant cleri-cal employee, and we shall include him in the unit .5Each of the floor foremen is in charge of approximately 100 em-ployees working on their assigned floors.Each has an office, is notrequired to domanualwork, has the authority to assign work and totransfer employees on his assigned floor, and is directly responsibleto the general foreman for operations on his floor.Each is also re-sponsible for keeping stocks of merchandise moving to the shippingdepartment in sufficient quantities to permit maintenance of shippingschedules.We find that the floor foremen responsibly direct thework of other employees and are therefore supervisors within themeaning of the Act.Accordingly, we shall exclude then.The general foreman directs and coordinates the work of the floorforemen.As we have found that the latter are supervisors, we findthat the general foreman is also a supervisor, and we shall likewiseexclude him from the unit.We find, therefore, that the following employees at the Employer'swarehouse located at 31st Street and the Baltimore and OhioRailroadinMcKeesport, Pennsylvania, constitutea unit appropriate for thepurposes of collectivebargainingwithin the meaningof Section 9(b) of the Act:All warehouse employees, including plant. clerical employees, work-ing foremen,e warehouse buyers, the trafficmanager, and the assist-ant traffic manager, but excludingoffice clerical employees, the nurse,part-time, temporary,seasonal,and vacation employees,watchmen,guards, merchandisemanagers,floor foremen, the generalforeman,and supervisorsas definedin the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK tookno partin the consideration of the aboveDecision and Direction of Election.'Piet Brothers,109 NLRB 894, 897 and cases cited therein.B A.0. Smith Corporation,102 NLRB 1116;H. P. Wasson and Company.104 NLRB 249.9 There are approximately 23 employees in the category of working foreman. The recordshows that these employees speedup to 90 percent of their time working with the produc-tion employees.The parties stipulate,and we find,that the working foremen are notsupervisorswithin themeaning ofthe Act.